Jenkins, P. J.
The motion to dismiss the writ of error must be granted, since it appears from the record and the certificate of the clerk that the judgment to which exception is taken was rendered on April 4, 1922, during the March term of the superior court, that such term did not adjourn until June 22, 1922, or more than “ 30 days from the date of the organization and opening of the court” (the exact date of which is not shown), even if it did not open before April 4th, the date of the judgment, and since it was therefore incumbent upon the plaintiff to tender his bill of exceptions “ within 60 days from the date of the decision, judgment,” etc. rendered. The bill of exceptions, not having been presented until July 22, or more than 60 days after the rendition of the judgment on April 4, cannot be entertained.

Writ of error dismissed.


Stephens and Bell, JJ., concur.